Citation Nr: 1528368	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  13-34 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for cardiac arrhythmia.

2. Entitlement to service connection for ventricular tachycardia due to coronary artery disease with congestive heart failure.

3. Entitlement to service connection for cerebrovascular disease, infarct.

4. Entitlement to service connection for gastroesophageal reflux disease.

5. Entitlement to service connection for coronary artery disease with congestive heart failure.

6. Entitlement to an evaluation in excess of 10 percent for right knee osteoarthritis.

7. Entitlement to an evaluation in excess of 10 percent for left knee osteoarthritis.

8. Entitlement to an evaluation in excess of 10 percent for right knee instability.

9. Entitlement to an evaluation in excess of 20 percent for left knee instability.

10. Entitlement to an effective date earlier than March 31, 2014 for separate evaluations of right and left knee instability.

11. Entitlement to special monthly pension based on aid and attendance or by reason of being housebound.

12. Entitlement to special monthly compensation based on aid and attendance or by reason of being housebound.

13. Entitlement to an increased rate of pension based on unreimbursed medical expenses.

14. Entitlement to a total disability rating based on individual unemployability.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2012, January 2013, July 2014, and November 2014 rating decisions and a September 2013 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  The November 2012 rating decision granted service connection for the right and left knee osteoarthritis and assigned 10 percent evaluations for each.  The July 2014 rating decision granted separate evaluations for right and left knee instability.  The January 2013 rating decision denied special monthly pension based on aid and attendance and housebound status.  The September 2013 determination denied increased pension for unreimbursed medical expenses.

In January 2014, the Veteran testified before the undersigned at a Travel Board hearing held at the RO.  A transcript of that hearing is of record.

Additional evidence was received since the Veteran filed his substantive appeals.  The Veteran has not requested in writing that this additional evidence be reviewed by the Agency of Original Jurisdiction (AOJ).  Accordingly, the Board may review the additional evidence in the first instance.  See 38 U.S.C.A. § 7105(e) (2014).

In the November 2014 rating decision, the RO denied service connection for cardiac arrhythmia, ventricular tachycardia, cerebrovascular disease, gastroesophageal reflux disease (GERD), and coronary artery disease with congestive heart failure, and denied entitlement to a total disability rating based on individual unemployability (TDIU).  The Veteran filed a timely notice of disagreement (NOD) in March 2015 with respect to the issues.  Moreover, in August 2014, the Veteran disagreed with the effective date for the separate evaluations for knee instability assigned in the July 2014 rating decision.  The RO has not issued a statement of the case (SOC) with respect to the foregoing notices of disagreement.  Therefore, remand, rather than referral, is necessary for issuance of a SOC.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999). 

The issues of service connection for cardiac arrhythmia, ventricular tachycardia, cerebrovascular disease, GERD, coronary artery disease with congestive heart failure, and TDIU, and the issue of entitlement to an earlier effective date for right and left knee instability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1. Right knee osteoarthritis is primarily manifested by complaints of pain on motion.  The functional equivalent of limitation of flexion is better than 60 degrees and the functional equivalent of limitation of extension is 10 degrees or better.  

2. Left knee osteoarthritis is primarily manifested by complaints of pain on motion.  The functional equivalent of limitation of flexion is better than 45 degrees and the functional equivalent of limitation of extension is 10 degrees or better.

3. Right knee instability is productive of no worse than slight instability.

4. Left knee instability is productive of no worse than moderate instability.

5. The Veteran is not blind nor does he have uncorrectable vision; he is not a patient in a nursing home, and does not have a single disability rated as 100 percent disabling.
 
6. The Veteran does not have a factual need for aid and attendance at any time during the appeal period.

7. The Veteran's pension payment is based on zero annual income during the appeal period.  There is no income from which to deduct unreimbursed medical expenses.


CONCLUSIONS OF LAW

1. Right knee limitation of extension is no more than 10 percent disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5010, 5261 (2014). 

2. Left knee limitation of flexion is no more than 10 percent disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, DCs 5010, 5260 (2014).
3. Left knee limitation of extension is 10 percent disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, DCs 5010, 5261 (2014).

4. Right knee instability is no more than 10 percent disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2014).

5. Left knee instability is no more than 20 percent disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2014). 

6. The criteria for special monthly compensation based on aid and attendance or housebound status have not been met.  38 C.F.R. § 1114(l) and (s) (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2014).

7. The criteria for special monthly pension for aid and attendance or housebound status have not been met.  38 U.S.C.A. §§ 1521 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.351, 3.352 (2014).

8. The criteria for an increase in the rate of non-service connected pension based on unreimbursed medical expenses have not been met.  38 U.S.C.A. §§ 1503, 1521 (West 2014); 38 C.F.R. § 3.272 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letters dated March 2012, June 2012, and November 2012.  The claims were last adjudicated in November 2013, March 2014, and July 2014.

Additionally, the appeal with respect to the knees arises from a disagreement with a rating decision in November 2012, which granted service-connection for osteoarthritis of the right and left knees evaluated at 10 percent disabling, as well as a July 2014 rating decision which awarded separate evaluations of both knees. The courts have held that once service connection is granted, the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, VA treatment records, private medical records, hearing testimony and lay statements have been associated with the record.  In November 2012, December 2012, and March 2014, VA provided the Veteran with VA examinations to evaluate the severity of his knee disabilities and to evaluate his need for aid and attendance and his housebound status.  The examinations provided findings necessary for evaluating such disabilities and are considered adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

II.  Increased Evaluations

The Veteran asserts that he is entitled to higher evaluations for his left and right knee osteoarthritis and left and right knee lateral instability.  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  Here, the Veteran's right and left knee disabilities have not significantly changed and a uniform evaluation is warranted.  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The United States Court of Appeals for Veterans Claims has also held that VA's regulations pertaining to whether a compensable rating is warranted for pain (as shown by adequate pathology and evidenced by the visible behavior in undertaking motion), 38 C.F.R. §§ 4.40 and 4.59, apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Here, the Veteran's right knee osteoarthritis disability is evaluated under Diagnostic Code 5010-5261, and the Veteran's left knee osteoarthritis disability is evaluated under Diagnostic Code 5010-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2014).  Diagnostic Code 5010 applies to traumatic arthritis.  Arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71, Diagnostic Code 5010 (2014).  Thus, the second diagnostic code in this case identifies the knee joint limitation of motion as applicable to the evaluation.

The Veteran's right and left knee instability is evaluated under Diagnostic Code 5257.  Diagnostic Code 5257 applies to subluxation or instability of the knee.

DCs 5260 and 5261 are applicable to limitation of flexion and extension of the knee and leg.  Under DC 5260, limitation of flexion of the leg to 60 degrees warrants a noncompensable rating.  A 10 percent rating requires flexion limited to 45 degrees.  A 20 percent rating requires flexion limited to 30 degrees.  A 30 percent rating requires flexion limited to 15 degrees.  Under DC 5261, limitation of extension of the leg to 5 degrees warrants a noncompensable rating.  A 10 percent rating requires extension limited to 10 degrees.  A 20 percent rating requires extension limited to 15 degrees.  A 30 percent rating requires extension limited to 20 degrees.  A 40 percent rating requires extension limited to 30 degrees.  A 50 percent rating requires extension limited to 45 degrees.  Standard knee range of motion is from 0 degrees (extension) to 140 degrees (flexion).  38 C.F.R. § 4.71a, Plate II.

When limitation of motion is noncompensable under the appropriate diagnostic codes, a 10 percent rating is warranted for objectively confirmed limitation of motion.  See 38 C.F.R. § 4.59 (recognizing painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint); see also Diagnostic Code 5010.

Separate evaluations may be assigned, as they were here, for compensable limitation of motion or instability/subluxation.  See generally VAOPGCPREC 23-97, VAOPGCREC 9-98, VAOPGCPREC 9-04.  In that regard, under Diagnostic Code 5257, knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if the condition is slight, a 20 percent evaluation if the condition is moderate, and a 30 percent evaluation if the condition is severe.  38 C.F.R. § 4.71a, DC 5257. 

The record in the case shows that in a November 2012 VA knee examination, right knee flexion was limited to 120 degrees with objective evidence of painful motion beginning at 120 degrees.  Right knee extension was normal with objective evidence of painful motion beginning at 0 degrees.  Left knee range of motion testing revealed flexion limited to 120 degrees with objective evidence of painful motion beginning at 120 degrees.  Left knee extension was normal with objective evidence of painful motion beginning at 0 degrees.  Repetitive use testing revealed right knee flexion ending at 120 degrees.  Right knee extension was normal.  Left knee flexion ended at 110 degrees, and left knee extension was normal.  Functional limitations manifested as excess fatigability and pain on movement in both legs.  There was no pain on palpation.  Knee strength was normal bilaterally for flexion and extension.  Anterior instability, posterior instability, and medial lateral instability tests were all normal for both knees.  There was no evidence or history of recurrent patellar subluxation or dislocation.  The examiner noted a history of left knee meniscal tear and frequent episodes of joint pain in both knees.  There is no history of meniscectomy.  The examiner noted that the Veteran used a single cane occasionally for support during ambulation because of pain in his knees.  Decreased range of motion and crepitus of both knees were reported as pertinent physical findings.

In the December 2012 VA examination with respect to aid and attendance, the Veteran reported pain in both knees and that he sometimes has difficulty in ambulation.  He reported his knee flares as occurring 3 times per week. The examiner stated that although there is no limitation in movement of the legs/lower extremities, the Veteran experiences pain and cramping from the knees down.  The examiner found a mild to moderate functional impact of osteoarthritis on both knees.

In the March 2014 VA examination, the Veteran complained of flare-ups during which he is unable to bear weight, stand, and walk.  He expressed that pain was the major functional impact.  Examination of the right knee revealed flexion limited to 110 degrees with objective evidence of painful motion beginning at 110 degrees.  There was no limitation of extension and no objective evidence of painful motion.  After repetitive use testing, right knee flexion was limited to 105 degrees, while right knee extension was limited to 5 degrees.  Additionally, the Veteran's right knee function was limited by less movement than normal, excess fatigability, pain on movement and disturbance of locomotion after repetitive use testing. 
Examination of the left knee revealed flexion limited to 105 degrees with objective evidence of painful motion at 100 degrees.  There was no limitation of extension and no objective evidence of painful motion.  After repetitive use testing, left knee flexion was limited to 100 degrees and left knee extension was limited to 10 degrees.  Additionally, the Veteran's right knee function was limited by less movement than normal, weakened movement, excess fatigability, pain on movement and disturbance of locomotion after repetitive use testing.

The Veteran had tenderness or pain on palpation of the joint line or soft tissues of the left knee.  Strength was normal in the right knee on flexion and extension.  There was active movement against some resistance in the left knee on flexion and extension.

Anterior instability testing yielded a 1+ result in the right knee and 2+ result in the left knee.  Posterior instability testing yielded normal results in both knees.  Medial lateral instability testing showed a normal right knee and a 1+ result in the left knee.  There were no shin splints or meniscal conditions found.  The examiner noted the Veteran occasionally uses a wheelchair and constantly uses a cane.   The examiner found the Veteran to have decreased mobility, and inability to lift or carry heavy loads, go up and down steps, squat and climb.  The examiner opined that pain would limit functional ability during flare-up causing about 15-20 degrees of additional loss of flexion and about 5-10 degrees of additional loss of extension for the left and right knees.

a.  Left and right knee osteoarthritis

A 10 percent evaluation has been assigned for each knee based upon limitation of motion criteria.  The AOJ noted Diagnostic Codes 5010-5261 for the right knee and DCs 5010-5260 for the left knee.  The 10 percent evaluation is consistent with periarticular pathology productive of painful motion.  The 10 percent evaluation is also consistent with limitation of flexion to 45 degrees or limitation of extension to 10 degrees.  Separate evaluations may be assigned for compensable limitation of flexion, compensable limitation of extension and instability/subluxation.

On this record, the Board finds that increased evaluations for the Veteran's right and left knee osteoarthritis for the Diagnostic Codes currently assigned by the AOJ are not warranted.  The Board finds, however, that a separate 10 percent evaluation for left knee extension under Diagnostic Code 5010-5261 is warranted.  
Here, the November 2012 VA examination showed that right knee flexion was better than 60 degrees and right knee extension was better than 5 degrees.  In that regard, right knee flexion was 120 degrees with objective evidence of pain at 120 degrees.  Right knee extension was normal.  There was no change in the limitation of motion on repetitive use.

With respect to the left knee, the November 2012 VA examination showed flexion was better than 60 degrees and extension was better than 5 degrees.  Here, limitation of flexion was 120 degrees with objective evidence of pain at 120 degrees.  On repetitive use testing, flexion was limited to 110 degrees.  Right knee extension was normal in both the initial and post-repetitive use tests.  The 10 percent evaluation for each knee based on findings in the November 2012 VA examination contemplates periarticular pathology productive of painful motion.  38 C.F.R. § 4.59.  

The March 2014 VA knee examination showed right knee functional flexion was better than 60 degrees and right knee functional extension was 10 degrees or better.  Specifically, right knee flexion was 110 degrees with objective evidence of painful motion beginning at 110 degrees.  There was no limitation of extension and no objective evidence of painful motion.  After repetitive use testing, right knee flexion was 105 degrees, while right knee extension was 5 degrees.  

For the left knee, the March 2014 VA examination showed functional flexion was better than 45 degrees and functional extension was 10 degrees or better.  Specifically, left knee flexion was 105 degrees with objective evidence of painful motion at 100 degrees.  There was no limitation of extension and no objective evidence of painful motion.  After repetitive use testing, left knee flexion was limited to 100 degrees and left knee extension was limited to 10 degrees.  

The foregoing analysis of functional limitations considers the March 2014 opinion that pain would limit functional ability during flare-up causing about 15-20 degrees of additional loss of flexion and about 5-10 degrees of additional loss of extension for the left and right knees.  The Board interprets this opinion to mean an additional loss of range of motion from the initial range of motion testing, as the term flare-up would normally be used in comparison to regular conditions.  

As separate evaluations may be assigned for compensable limitation of flexion and compensable limitation of extension, the Board turns to such an analysis.  As discussed above, the current evaluation of the right knee is based on limitation of extension (DC 5261).  The 10 percent evaluation is consistent with periarticular pathology productive of painful motion and a 10 degree limitation of extension.  A separate evaluation for limitation of flexion is warranted for the functional equivalent of limitation of flexion to 45 degrees.  Here, limitation of flexion is better than 60 degrees even during flare-ups.  Thus, a separate evaluation for limitation of extension for the right knee is not warranted.

For the left knee, the AOJ assigned the current 10 evaluation on the basis of limitation of flexion.  The 10 percent evaluation is consistent with periarticular pathology productive of painful motion.  The AOJ could have modified the Diagnostic Code assigned for the left knee to that of limitation of extension but did not.  A separate evaluation is warranted for limitation of extension to 10 degrees.  Here, the functional equivalent of limitation of extension is indeed 10 degrees.  Accordingly, the Board finds that a separate 10 percent evaluation under DC 5010-5261 is warranted.

In order to warrant higher evaluations for the right knee, there must be the functional equivalent of limitation of flexion to 45 degrees and the functional equivalent of limitation of extension to 15 degrees.  See 38 C.F.R. § 4.7; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Here, all the evidence establishes that actual flexion is better than 60 degrees and actual extension is 10 degrees or better.  When considering where pain started, the decrease in strength, and the opinion of the examiner regarding function during flare-ups, remaining functional flexion was better than 60 degrees and remaining functional extension was 10 degrees or better.

In order to warrant higher evaluations for the left knee, there must be the functional equivalent of limitation of flexion to 30 degrees and the functional equivalent of limitation of extension to 15 degrees.  All the evidence establishes that actual flexion is better than 45 degrees and actual extension is 10 degrees or better.  When considering where pain started, the decrease in strength, and the opinion of the examiner regarding function during flare-ups, remaining functional flexion was better than 45 degrees and remaining functional extension was 10 degrees or better.  Accordingly, higher evaluations are not warranted.

In making its determination, the Board finds that the VA medical examinations are the most credible and probative evidence of record and outweigh any lay contentions of the Veteran to the contrary, as the VA examiners have greater knowledge and experiencing in assessing the severity of musculoskeletal disabilities.  

In sum, the Board finds that an evaluation higher than 10 percent is not warranted for the right knee.  For the left knee, an evaluation higher than 10 percent under Diagnostic Code 5010-5260 is not warranted, however, a separate 10 percent evaluation under Diagnostic Code 5010-5261 for limitation of extension is warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519.

b.  Knee instability

After review of the record, the Board finds that higher evaluations for the Veteran's left and right knee instability are not warranted.  In the November 2012 VA examination, the Veteran reported a history of lack of strength and that his knees would give way, however, the examiner found no subluxation or instability.  In March 2014, the VA examiner found anterior instability of 1+ in the right knee and 2+ in the left knee.  Posterior instability testing yielded normal results in both knees.  Medial lateral instability testing showed a normal right knee and a 1+ result in the left knee.  The Board finds that the March 2014 examination represents slight impairment of the right knee and moderate impairment of the left knee.  The right knee test results are the lowest of three levels of severity.  The left knee test results are no worse than the middle level of severity.

To warrant a higher rating, the right knee impairment must be moderate or worse, and the left knee impairment must be severe.  Here, the VA examinations are the most credible and probative evidence of record with respect to instability.  These examinations do not warrant a finding of worse than slight impairment of the right knee and severe impairment of the left knee.  The Board finds that the VA examinations are more credible and of greater probative weight than the Veteran's lay contentions that he is entitled to a higher evaluation in each knee.  Accordingly, higher evaluations are not warranted.

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519.

III.  Special Monthly Benefits

The Veteran claims that he is entitled to either special monthly pension or special monthly compensation based on the need for aid and attendance or by reason of being housebound.  The evidence shows that the Veteran's claim for non-service-connected disability pension was granted in December 1999.  

In order to demonstrate entitlement to increased special monthly pension benefits, the Veteran must meet certain criteria to establish his need for regular aid and attendance or his status for housebound benefits. 

Under 38 U.S.C.A. § 1521 an increased rate of pension is available, in the form of a special monthly pension, when an otherwise eligible veteran is in need of regular aid and attendance or has a disability rated as permanent and total and (1) has an additional disability or disabilities ratable at 60 percent, or (2) is permanently housebound.  38 U.S.C.A. §§ 1521(d), (e); see also 38 C.F.R. §§ 3. 351(b), (c), (d). 

In this case, the Veteran does not have a disability rated as permanent and total.  Accordingly, he does not qualify for the special monthly pension based on being housebound.  Therefore, the Board evaluates whether special monthly pension by reason of the need for aid and attendance is warranted.

A veteran will be considered in need of regular aid and attendance if he or she: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).  Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the claimant to dress and undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance; inability of the claimant to feed himself through loss of coordination of the upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental, which requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment. 

"Bedridden" will be a proper basis for the determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made. 

The particular personal functions which the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a). 

In addition, any determination that the veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him to be in bed.  It must be based on the actual requirement of personal assistance from others.  See Turco v. Brown, 9 Vet. App. 222, 224 (1996). 

Here, the Veteran testified at the January 2014 Board hearing that he cannot get up due to his cardiac disabilities and that he is required to have complete bed rest.  He testified that he only gets up when he is going to eat, and that his wife gives him food to eat and then takes him back in his wheelchair.  He testified that he cannot move his hands much anymore.  He testified that at mealtime, he will have a spell and then suddenly he will get a headache.  He testified that this condition has been ongoing for about two years.  He stated that the doctors advised him not to talk too much.  During the hearing, the Veteran had acute chest pains and an emergency medical unit responded to the hearing facility.

A private medical certificate from December 2012 noted that the Veteran should avoid strenuous activities.  A private medical certificate from January 2014 remarked that the Veteran was advised to complete bed rest with bathroom privileges, but with assistance.  A separate January 2014 private medical certificate advised the Veteran to limit physical activities and avoid strenuous activities.  The certificate instructed the Veteran's relatives to assist the Veteran in his daily needs.  A private medical certificate from March 2014 shows that the Veteran was hospitalized for the prior two weeks for his heart disabilities.  The certificate states that the Veteran is at high risk to travel hence ambulance conduction with oxygen support during transport is advised.  An August 2014 private medical certificate stated that the Veteran was unfit to travel.

At the December 2012 VA examination, the Veteran reported doing light gardening, taking short walks, but otherwise, staying at home.  The examination report noted that physical exertion triggers shortness of breath and chest pains.  The Veteran reported regularly asking his wife to accompany him to the bathroom to assist him as he fears that he would have sudden dizziness and lose control of his movements due to cerebrovascular disease, infarct.

On this record, the Board finds that the Veteran's disabilities do not render him so helpless as to be in need of regular aid and attendance.  In this regard, the Board finds the Veteran's testimony at the Board hearing and the private medical certificates submitted by the Veteran to be highly probative.  By the Veteran's own testimony at the January 2014 Board hearing, he is able to get up from bed to eat meals.  Although his wife gives him food, the testimony did not indicate that he cannot feed himself.  The private medical records indicate only that the Veteran should not travel and that he should have bed rest.  They also indicate that he has bathroom privileges, and thus, can attend to the wants of nature.  Although the medical certificates advise assistance with using the bathroom and instruct the Veteran's relatives to assist the Veteran in his daily needs, the Veteran's disabilities themselves do not by their character actually require personal assistance from others.  As shown by his presence at the Board hearing, the essential character of the Veteran's condition does not require that he remain in bed.  Moreover, although his upper extremities are weak, the Board finds that the Veteran's weakness is not so extreme as to render him unable to feed himself.  Additionally, there is no evidence that the Veteran cannot dress himself or keep himself ordinarily clean and presentable, that he requires the frequent need of adjustment of any special prosthetic or orthopedic appliance, or that he requires care and assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment.

Turning to the issue of special monthly compensation, such compensation is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). 

In addition, special monthly compensation at the housebound rate is warranted if, in addition to having a single permanent disability rated 100 percent disabling under the VA's Schedule for Rating Disabilities (not including ratings based upon unemployability under 38 C.F.R. § 4.17 of this chapter), the Veteran: has additional disability or disabilities independently ratable at 60 percent or more, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems, or, is "permanently housebound" by reason of disability or disabilities. 

Here, the Veteran is service connected for disabilities of the knees.  Veteran is not service connected for the anatomical loss or loss of use of both feet, or of one hand and one foot; or blindness in both eyes with visual acuity of 5/200 or less.  Moreover, there is no suggestion in the record that the disabilities of the knees render him permanently bedridden, or so helpless as to be in need of regular aid and attendance of another person.  Rather, the Veteran's service connected knee disabilities cause pain, limitation of motion, and mild to moderate instability.  The Board finds these symptoms do not warrant the need for aid and attendance.  Accordingly, special monthly compensation on the basis of the need for aid and attendance is not warranted.

As discussed above, the Veteran does not have a single permanent disability rated at 100 percent disabling.  Accordingly, special monthly compensation by reason of the Veteran being housebound is not warranted.  

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519.

IV.  Unreimbursed medical expenses

The Veteran claims he is entitled to an increased pension rate due to unreimbursed medical expenses.  Under 38 U.S.C.A. § 1521 (West 2014), a veteran of a period of war who meets certain service requirements and who is permanently and totally disabled from non-service-connected disability not the result of his own willful misconduct is entitled to receive a needs-based pension, to be adjusted according to the amount of the veteran's annual income.  Under 38 U.S.C.A. § 1503(a)(8) (West 2014), annual income for purposes of pension calculation includes payments of any kind and from any source except, inter alia, the amount equal to payments for unreimbursed medical expenses to the extent that they exceed five percent of the maximum annual rate of pension.

If a VA pension recipient submits an improved pension eligibility verification report (EVR) each year within an annual reporting period established by VA, certain unreimbursed medical expenses may be excluded from the annual income reported by the recipient and used by VA to calculate or adjust the amount of pension received.  Consequently, a veteran's submission of an EVR may result in a retroactive upward adjustment of pension for the prior year.  See 38 U.S.C.A. §§ 1503(a)(8), 1521 (West 2014); 38 C.F.R. § 3.272(g)(1) (2014); Conary v. Derwinski, 3 Vet. App. 109 (1992).

In the years since the Veteran was awarded non-service connected pension, he submitted EVRs and other evidence showing that he has no income.  VA set the Veteran's pension rate based on zero income.  See June 2012 VA determination letter.  Therefore, there is no annual income from which to deduct the unreimbursed medical expenses.  Accordingly, a higher rate of pension payment is unwarranted.


ORDER

An evaluation in excess of 10 percent for right knee limitation of extension is denied.

An evaluation in excess of 10 percent for left knee limitation of flexion is denied.

An evaluation of 10 percent for left knee limitation of extension is granted.

An evaluation in excess of 10 percent for right knee instability is denied.

An evaluation in excess of 20 percent for left knee instability is denied.

Special monthly pension based on the need for aid and attendance or by reason of being housebound is denied.

Special monthly compensation based on the need for aid and attendance or by reason of being housebound is denied.

An increased rate of payment of non-service connected pension based on unreimbursed medical expenses is denied.


REMAND

As discussed above, the Veteran filed a timely NOD to a November 2014 rating decision that denied service connection for cardiac arrhythmia, ventricular tachycardia, cerebrovascular disease, gastroesophageal reflux disease (GERD), and coronary artery disease with congestive heart failure, and denied entitlement to a total disability rating based on individual unemployability (TDIU).  The Veteran also timely filed an NOD with respect to the effective date established by the July 2014 rating decision which awarded separate evaluations for right and left knee instability.  Because the NODs remain unprocessed, the Board finds that a remand is necessary for issuance of an SOC.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999). 

Accordingly, the case is REMANDED for the following action:

The AOJ should issue an SOC addressing entitlement to service connection for cardiac arrhythmia, ventricular tachycardia, cerebrovascular disease, gastroesophageal reflux disease (GERD), and coronary artery disease with congestive heart failure; addressing entitlement to a total disability rating based on individual unemployability (TDIU); and addressing entitlement to an earlier effective date for the evaluations of right and left knee instability.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations. 

Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of these particular issues following the issuance of the SOC unless he perfects his appeal.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


